BERANEK, Judge.
Appellant was convicted of burglary and aggravated assault after his bare-bones motion for judgment of acquittal was denied. Florida Rule of Criminal Procedure 3.380(b) requires that such a motion fully set forth the grounds on which it is based. See also Patterson v. State, 391 So.2d 344 (Fla. 5th DCA 1980). Although a review of the record discloses that appellant may have had certain persuasive legal arguments, we are foreclosed from entertaining them because they were not properly raised below. The conviction is thus affirmed. The remedy, if any, is via Rule of Criminal Procedure 3.850.
AFFIRMED.
LETTS, C.J., and DELL, J., concur.